Name: Commission Regulation (EEC) No 648/79 of 2 April 1979 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 83/ 12 Official Journal of the European Communities 3 . 4 . 79 COMMISSION REGULATION (EEC) No 648/79 of 2 April 1979 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying in prices for fruit and vegetables Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 325/79 ( 2 ), and in particular Article 16 (4) thereof, Whereas Commission Regulation (EEC) No 1203 /73 of 4 May 1 973 (3 ), as last amended by Regulation (EEC) No 2646/78 (4 ), fixed the conversion factors to be applied to the buying in prices for fruit and vegeta ­ bles ; Whereas it is necessary to revise the conversion factors for apples of the 'Gloster 69 ' variety as a result of the trend in prices on Community representative markets in reccnt seasons ; HAS ADOPTED THIS REGULATION : Article 1 In Annex VII 'Apples ' to Regulation (EEC) No 1203 /73 , under the heading '"Variety" conversion factor', the variety 'Gloster 69 ' shall be inserted in the seventh box , after the variety ' Lombartscalville '. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 April 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2 ) OJ No L 45, 22 . 2 . 1979, p. 1 . (J ) OJ No L 123 , 10 . 5 . 1973, p. 1 . ( «) OJ No L 318 , 11 . 11 . 1978 , p. 57 .